Citation Nr: 1735970	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-30 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating higher than 30 percent for Parkinson's disease, to include the appeal period from November 4, 2009, to December 9, 2010, as well as the subsequent appeal period when rated as stooped posture, right upper extremity tremor, right lower extremity tremor, and mild sleep disturbance and mild sexual dysfunction. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In that decision, the RO granted service connection for Parkinson's disease and assigned a 30 percent disability rating, effective November 4, 2009.  The Veteran timely disagreed with the initial rating assigned.  

In a September 2013 rating decision, the Decision Review Officer (DRO) awarded service connection for stooped posture, moderate, and assigned a 40 percent rating, effective August 8, 2013; right upper extremity tremor and assigned a 30 percent rating, effective December 9, 2010; right lower extremity tremor and assigned a 20 percent rating, effective December 9, 2010; and mild sleep disturbance and mild sexual dysfunction associated with Parkinson's disease and assigned a 10 percent rating, effective August 8, 2013, all disabilities were associated with Parkinson's disease.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a higher rating for his service-connected Parkinson's disease.  See Veteran's notice of disagreement dated November 2010. 

The ratings for Parkinson's disease, classified in VA regulations as "paralysis agitans," are assigned pursuant to 38 C.F.R. § 4.124a, DC 8004.  Under this diagnostic code, a minimum 30 percent rating is assigned when there are "ascertainable residuals" of the disability; however, VA should also analyze individual symptoms under the appropriate diagnostic code for that bodily system.  See 38 C.F.R. § 4.124a.

If there are identifiable residuals that can be rated under a separate diagnostic code and the combined disability rating resulting from these residuals exceeds 30 percent, the separate ratings will be assigned in place of the minimum rating assigned under DC 8004.  See VA Adjudication Procedures Manual M21-1, Part III.iv.4.G.25.

Neurological conditions such as Parkinson's disease are evaluated under the section of the Rating Schedule beginning at 38 C.F.R. § 4.120, conducting evaluations by comparison.  38 C.F.R. § 4.120 provides that disability in this field is ordinarily to be rated in proportion to the impairment of motor, sensory or mental function.  The rater is to consider especially psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, injury to the skull, etc.  In rating such disability the rater is to refer to the appropriate schedule.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  With partial loss of use of one or more extremities from neurological lesions, the rating is by comparison with mild, moderate, severe, or complete paralysis of peripheral nerves.  38 C.F.R. § 4.120 (2016).

The provisions of 38 C.F.R. § 4.124a provide that evaluations of neurological conditions including paralysis agitans, also known as Parkinson's disease, and their residuals may also be rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc. are to be considered. With partial loss of use of one or more extremities from neurological lesions, the rating is by comparison with mild, moderate, severe, or complete paralysis of peripheral nerves. 


As indicated above, the claim arose from a November 2010 rating decision, which granted service connection for Parkinson's disease and assigned a 30 percent disability rating, effective November 4, 2009, date of the Veteran's claim.   The Veteran timely filed a notice of a disagreement.

Thereafter, in August 2013, the Veteran's Parkinson's disease was reexamined and the AOJ issued a statement of the case (SOC) addressing entitlement to an initial rating higher than 30 percent for Parkinson's disease from November 4, 2009, to December 9, 2010.

Subsequently, a September 2013 rating decision awarded service connection stooped posture and assigned a 40 percent rating, effective August 8, 2013; right upper extremity tremor and assigned a 30 percent rating, effective December 9, 2010; right lower extremity tremor and assigned a 20 percent rating, effective December 9, 2010; and mild sleep disturbance and mild sexual dysfunction and assigned a 10 percent rating, effective August 8, 2013.  In this decision, the RO found that the Veteran's Parkinson's disease produced a greater level of impairment, warranting separate ratings pursuant to 38 C.F.R. § 4.124a and VA's Adjudication Manual.  Pursuant to AB v. Brown, 6 Vet. App. 35, 39 (1993), a Veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise.  Significantly, however, the RO's February 2015 supplemental statement of the case (SSOC) addressed only whether a rating higher than 30 percent rating for Parkinson's disease from November 4, 2009 to December 9, 2010 was warranted, and not whether higher ratings for the now service connected stooped posture, right upper extremity tremor, right lower extremity tremor, mild sleep disturbance, and mild sexual dysfunction were warranted.  Although the Court has held that an RO's award of service connection constitutes a full award of benefits on an appeal initiated by a notice of disagreement (NOD) as to a previous RO decision denying service connection and that, to the extent that a veteran disagrees with the compensation level or effective date assigned in the RO decision granting service connection, "a separate NOD [is required] in order for them to be placed in appellate status for the first time," Holland v. Gober, 10 Vet. App. 433, 436 (1997), that is not the situation here.  The separate grants of service connection in this case were in fact awarded in connection with rating the disability for which the claim for a higher initial rating had been made.  Consequently, the RO should have addressed in the February 2015 SSOC whether any higher ratings were warranted for any of the disabilities for which service connection had been granted as part of the initial rating for Parkinson's disease, and not only the period during which Parkinson's disease was rated under DC 8004.

Accordingly, the Board finds that remand is needed for the AOJ to consider in the first instance entitlement to higher ratings on the basis of the aforementioned disabilities throughout the entire period of the appeal.  

Accordingly, the claim is REMANDED for the following action:

Readjudicate the claim for entitlement to an initial rating higher than 30 percent for Parkinson's disease, to include the appeal period from November 4, 2009, to December 9, 2010, as well as the subsequent period when rated as stooped posture, right upper extremity tremor, right lower extremity tremor, and mild sleep disturbance and mild sexual dysfunction.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



